Drawings
The drawings are objected to because the same reference numerals used to identify features in Figs. 1-5 are reused to identify modifications of those features in Figs. 6-9.  Such usage is proscribed.  See MPEP §§ 608.01(g) and 608.02(e).  .  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a power transmission shaft" in line 9.  It is unclear if this power transmission shaft is the same as, or different from that previously recited.
Claim 2 recites the limitation "a small diameter end portion" in line 3.  It is unclear if this end portion is the same as, or different from that previously recited.

Claim Rejections - 35 USC § 102
Claims 1 & 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cermak, US 8,070,613.  At Fig. 1, Cermak shows a constant velocity universal joint (4)  comprising: 
an outer joint member (5); 
an inner joint member (6) that transmits torque while permitting angular displacement by means of a torque transmission member (7) between the inner joint member and the outer joint member; and 
a power transmission shaft (3) joined to the inner joint member in such a way that torque can be transmitted, 
wherein an attaching and detaching mechanism is provided between the inner joint member and the power transmission shaft, the attaching and detaching mechanism attaching and detaching the power transmission shaft to and from the inner joint member, 
the attaching and detaching mechanism includes a cylindrical member (20) that fits over the power transmission shaft, a fixing member (30) accommodated (39) in the cylindrical member so as to be radially movable, and an annular member (29) disposed on an outer circumference of the cylindrical member so as to be axially movable, and 
an end portion (28) of a boot (24) that closes an opening portion of the outer joint member is fixedly tightened to the power transmission shaft by a boot band (26)  to restrict an axial position of the annular member by the end portion of the boot,
wherein the boot configures a sealing mechanism (22) with a metal ring (23) attached to the outer joint member, and includes a small diameter end portion (28) fixedly tightened to the power transmission shaft and a large diameter end portion (25) fixedly fastened to the metal ring.

Allowable Subject Matter
Claims 3 & 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Examiner notes that WO 2017/134981 is identified in applicant’s information disclosure statements as a document that essentially anticipates the claims.  However, neither it nor its US equivalent, US 11,181,150, is prior art under 35 USC 102.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Sugiyama, US 8,864,591 and US 2019/0128333 discloses a constant velocity universal joint.  Heier, FI 23979 discloses a universal joint, but does not show or suggest a constant velocity universal joint, or a radially movable fixing member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679